Citation Nr: 1216279	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-23 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension as secondary to the service-connected diabetes mellitus type 2 (diabetes).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from May 1955 to May 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A hearing before the undersigned Acting Veterans Law Judge was held at the RO in September 2009.  The hearing transcript has been associated with the claims file and was considered on appellate review.


FINDING OF FACT

The Veteran's hypertension is secondary to his diabetes.  


CONCLUSION OF LAW

The criteria for service connection of hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his hypertension is the result of his service-connected diabetes mellitus type 2 (diabetes).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The record reflects that the Veteran was being treated for diabetes as of August 1998 (suggesting an earlier diagnosis) and hypertension as of November 2003.  The evidence indicates that hypertension was diagnosed some time after August 2002 (when the Veteran reported a negative history as to hypertension) and before November 2003 (when the Veteran was noted to be on medication for hypertension).  See August 1998 "K." treatment record; August 2002 and November 2003 VA treatment records.  

In February 2008, a private physician submitted a statement in support of the Veteran's claim.  The physician reported that a diagnosis of renal dysfunction or nephropathy was not necessary for hypertension to be caused by diabetes.  The physician explained that high sugar levels cause narrowing of both small and large blood vessels and that complex sugar-based substances build up in the walls of blood vessels, causing them to thicken.  As a result, diabetes can cause a variety of complications, including heart and blood vessel disease, which puts diabetes patients "at increased risk of high blood pressure."  The physician concluded that because "the thickened blood vessels can cause hypertension, the diabetes in this case caused hypertension."  See February 2008 "W." statement.  

Although this statement relates a nexus between the Veteran's hypertension and diabetes, it is of limited probative value.  The Board acknowledges that the physician explained how it is possible that the diabetes caused hypertension.  The physician did not state whether the possible means of causation he explained is what actually happened here.  Specifically, the Board finds the opinion is lacking because the physician did not state that the Veteran had high sugar levels or thickened blood vessels as a result of his diabetes and that they in turn caused the Veteran's hypertension.   

As a result, the Board requested an opinion from a Veterans Health Administration (VHA) specialist to clarify whether the Veteran's hypertension was secondary to his diabetes.  In March 2012, the Board received an opinion from a Chief Resident of an Internal Medicine Residency Program.  The specialist noted that the Veteran was diagnosed with hypertension after he was diagnosed with diabetes.  The specialist reported that as far as diabetes is concerned, the onset of hypertension in patients who develop nephropathy, either in the form of microalbuminuria or frank renal insufficiency, was well established," but the "evidence for hyperinsulinemia (excessive insulin levels), volume expansion as a result of increased glucose absorption in the kidney (and therefore increased sodium absorption), and arterial stiffening due to elevated blood sugar (pre-diabetes or frank diabetes) as a cause for hypertension was not well established."  However, ultimately, the specialist found it was as likely as not that the diabetes caused the Veteran's hypertension.  

After review of the evidence, the Board finds service connection is warranted for hypertension based on the medical opinions that the Veteran's diabetes caused his hypertension.  The Board acknowledges that the authors of these opinions do not provide an explanation for why the Veteran's diabetes (as opposed to diabetes in general) resulted in his hypertension.  The Board finds the opinions retain some probative value, however, and in the absence of a negative medical opinion and based on the evidence that the onset of the Veteran's hypertension postdates the onset of his diabetes and that diabetes can cause diabetes and giving the Veteran the benefit of the doubt, the Board finds service connection is warranted.  38 U.S.C.A. § 5107. 

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection for hypertension.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

Service connection for hypertension is granted.  



____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


